Citation Nr: 1607245	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-32 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was exposed to herbicides during active duty.

2.  The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty, to include exposure to herbicides, or manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2006 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has also been satisfied in this case.  The evidence includes the Veteran's service personnel records, service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for diabetes mellitus, type II; however, the Board finds that VA was not obligated to provide an examination in this case.  

Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record demonstrates the Veteran has diabetes mellitus, type II.  However, the evidence does not support that the Veteran was exposed to herbicides in service or that he was physically present in the Republic of Vietnam.  Additionally, there is no competent evidence suggesting a relationship between the Veteran's diabetes mellitus, type II, and any exposure to herbicides.  Further, his service treatment records do not demonstrate complaints of or treatment for diabetes mellitus, type II, or symptoms thereof during his active duty service.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's diabetes mellitus, type II, or that the Veteran's diabetes mellitus, type II, is otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence of diabetes mellitus, type II, in service or any other event in service since the Board has determined that the Veteran is not entitled to a presumption of exposure to herbicides, as discussed below, nor is there competent evidence of a link to service.  While the Veteran has stated that he believes his diabetes is linked to service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of diabetes in service, no evidence of any injury or event in service that might have led to diabetes, and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran asserts that his current diabetes mellitus, type II, is the result of exposure to herbicides during active duty service off the coast of Vietnam and, as such, he is entitled to presumptive service connection.  Specifically, the Veteran states that he was exposed to herbicides while serving aboard the USS Enterprise in the Gulf of Tonkin through contaminated drinking water and from aircraft returning from the landmass of Vietnam. 

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  In order for presumptive service connection to be granted based on herbicide exposure, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1197.

The evidence demonstrates that the Veteran had active duty service from February 1967 to November 1970.  The evidence also demonstrates that the Veteran reported to the USS Enterprise, an aircraft carrier, on May 29, 1967, where he served until he was transferred to Jacksonville, Florida, where he reported in June 1968.  The command history of the USS Enterprise indicates that the ship conducted operations from Yankee Station in the Gulf of Tonkin for periods of time from January to June of 1967, and returned to California in July 1967.  

Service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that sailed in open water, including the Gulf of Tonkin, does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" have been defined by VA as rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of the Republic of Vietnam itself.  The Board acknowledges that VA's application of the term "inland waterways" has been called into question by the Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015).  In Gray, the Court held that the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicides agents for Vietnam veterans, particularly with respect to coastal harbors, such as Danang Harbor, which border or are partially enclosed by the landmass where herbicides were sprayed.  However, despite the Court's holding in Gray, the Board finds there is no question as to whether the Gulf of Tonkin could qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.

Further, VA maintains a list of ships that served in the inland waterways of Vietnam, and the USS Enterprise is not listed as a ship which: operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the USS Enterprise operated in the Gulf of Tonkin during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or dock in any deepwater harbor.  Further, the Board finds it highly probative that the Veteran has never asserted that he went ashore in the Republic of Vietnam, either on leave or on duty.  

As the Veteran served exclusively on a blue water ship and there is no indication that he ever visited the mainland of the Republic of Vietnam, the Board finds that the preponderance of the evidence is against the finding that the Veteran served in the Republic of Vietnam for purposes of the herbicide presumption.  Therefore, the Board finds that the Veteran cannot be presumed to have been exposed to herbicides, to include Agent Orange, during his active duty service.  38 U.S.C.A. § 1116(f).  

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of direct exposure to herbicides the Veteran has asserted he loaded ordinance onto aircraft that were covered in Agent Orange.  The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases had adhered to the exterior of aircraft or equipment.  The Board also notes that herbicides were not transported, stored, or used aboard US Navy ships.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

Additionally, although the Veteran's diabetes mellitus, type II, is a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence demonstrates that the first diagnosis appears to have been in 2005, approximately 35 years after separation from service.  As such, the evidence does not show that diabetes mellitus, type II, manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  

Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

The first element of direct service connection is a current disability.  The record reflects a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability. The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  Additionally, the Veteran has not asserted that his diabetes mellitus, type II, had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows that the Veteran's diabetes was not diagnosed until 2005, approximately 35 years following his discharge from active duty.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

In addition, the evidence does not include a competent medical opinion relating the Veteran's current diabetes mellitus, type II, to his active duty service.  The Board acknowledges the Veteran's lay statements regarding the correlation between his diabetes and exposure to herbicides.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of diabetes mellitus.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of diabetes is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the nature of his diabetes.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran do not constitute competent medical evidence and lack probative value.  Accordingly, the Board finds that the Veteran has not established a nexus between his diabetes and any in-service event or injury.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


